DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
The amendments to the claims will not be entered because the scope of the claims is significantly changed; new issues are raised which would require a further search and/or consideration before determination of allowability could actually be rendered.  Applicants’ have amended instant claim 1 to include the limitation “wherein the compound containing a conjugated polyene structure has a molecular weight of 30 to 500….”  The amendments to the claims require substantial search and/or consideration before allowability can be issued.  The Examiner notes that the prior art of record, Tai et al. (US Serial No. 2007/0243351), fails to teach said amendment.

Response to Arguments
Arguments to the not entered amendments have not been responded to because they are directed to new issues; the new issues being a narrowed limitation directed to the molecular weight of the compound containing a conjugated polyene, thus requiring further search and/or consideration.
Regarding Applicant’s arguments directed to the fact that Tai et al. discloses various transition metals, among which cobalt is preferable, employed in an amount of 200 ppm [see Examples].  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Tai et al. teaches and iron compound is a suitable choice for the present invention [0153], generally employed in an amount of 1-5000 ppm [0151], thus overlapping with the claimed range.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/	Primary Examiner, Art Unit 1767